Citation Nr: 0711860	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  00-09 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	J.A. Baxter Pearsall, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


REMAND

The veteran served on active duty from October 1966 to July 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1999 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which determined that new and material evidence 
was not submitted to reopen a claim of entitlement to service 
connection for a back disability (September 1998 Board 
decision).  In March 2004, the Board reopened the claim and 
remanded the matter for further evidentiary development.   

The record contains a VA Form 22a, Appointment of Attorney or 
Agent as Claimant's representative, dated and received by the 
Board on January 7, 2003, which is the same day that the 
attorney named in that form represented the veteran at a 
hearing before the undersigned.  

Since the Board returned the veteran's claims folder to the 
RO in March 2004, however, the RO has sent all correspondence 
to the veteran's former representative, rather than to the 
attorney named to represent the veteran in January 2003.  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.  The case is 
REMANDED for the following action:

Send a copy of all correspondence since 
January 7, 2003 from the RO to the veteran 
- including all supplemental statements of 
the case - to the attorney who was 
appointed as the veteran's representative 
in January 2003.  Give the attorney an 
appropriate period of time within which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




